Citation Nr: 1621212	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  05-03 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from April 1988 to October 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

The Veteran's claim was remanded by the Board in July 2008, August 2011, and August 2013.  

The Veteran and her spouse testified at a hearing before a Decision Review Officer in May 2006, and before the undersigned Veterans Law Judge in June 2007.  


FINDING OF FACT

During the appeal period the Veteran had diabetes mellitus that was aggravated by the Veteran's service-connected musculoskeletal disabilities.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  Moreover, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In a letter received by VA in May 2005, the Veteran indicated that she was seeking service connection for diabetes mellitus.  She asserted that she developed diabetes due to morbid obesity which was a result of her being unable to exercise due to her service-connected orthopedic disability.   

VA treatment records prior to and subsequent to May 2005 indicate that the Veteran had diabetes mellitus.  A November 2005 VA medical record indicated that the Veteran was taking medication for treatment of diabetes.  

On VA examination in October 2008, the VA examiner noted that the Veteran had lost over 100 pounds since her gastric bypass surgery.  He opined that lack of exercise secondary to her service-connected shin splints contributed to the aggravation of the Veteran's obesity.  He also opined that it was less likely as not that the Veteran's diabetes mellitus was aggravated by her service-connected disabilities. 

A VA examiner noted in October 2011 that the Veteran's service-connected musculoskeletal conditions "certainly in part contributed to her obesity and diabetes by impeding her ability to exercise.  The examiner noted that the Veteran's risk factors for obesity and diabetes also included inactivity exacerbated by her depression and fibromyalgia.  The examiner concluded that the Veteran's non-service connected fibromyalgia bore more responsibility for the Veteran's obesity and subsequent diabetes than her service-connected musculoskeletal conditions.

The Veteran was afforded another VA examination in September 2013.  The examiner opined that the Veteran's diabetes mellitus was at least as likely as not proximately due to or the result of the Veteran's service-connected conditions.  He noted that the Veteran had decreased energy expenditure because her service connected disabilities made it more difficult to walk and exercise.  He noted that the Veteran reported that the decreased physical activity correlated with her weight gain.  The examiner stated that the obesity directly led to the diabetes and, when the obesity was treated, the diabetes no longer needed treatment.   

As noted above, the Veteran maintains that her diabetes mellitus is secondary to her service-connected disabilities.  She asserts that her service-connected musculoskeletal disabilities prevented her from exercising and thus contributed to her diabetes.  The Veteran's service-connected musculoskeletal disabilities presently include degenerative disc disease of the lumbosacral spine, patellofemoral pain syndrome of the right knee, trochanteric bursitis of the right hip, and right shin splints.  

Although the October 2008 VA examiner opined that the Veteran's diabetes was not aggravated by her service-connected disabilities, the Board finds that the greater weight of the evidence indicates that the Veteran's diabetes mellitus was aggravated by her service-connected musculoskeletal disabilities.  The October 2008 VA examiner went on to state that the Veteran's lack of exercise secondary to her service-connected disability contributed to the aggravation of her obesity, and this is supportive of the Veteran's claim.  Also supportive of the Veteran's claim is the October 2011 VA examiner's statement that the Veteran's service-connected musculoskeletal conditions contributed to her obesity and diabetes.  Finally, the Board finds that the most probative medical evidence is the September 2013 VA examiner's opinion that the Veteran's diabetes mellitus was at least as likely as not proximately due to or the result of the Veteran's service-connected conditions.  The September 2013 VA examiner provided a thorough rationale for his favorable opinion.  Here there are two VA medical opinions supporting the Veteran's claim and one VA medical opinion that in part weighs against the claim and in part weighs in favor of the claim.  Thus the Board finds that the greater weight of the medical evidence is in support of the Veteran's claim.  

The Board recognizes that the more recent medical records indicate that the Veteran no longer has diabetes mellitus.  However, the absence of such a diagnosis from the later records is not a bar to service connection.  See McLain, 21 Vet. App. 319.  The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  Id.  








							(CONTINUED ON NEXT PAGE)



Here the evidence clearly shows that the Veteran had diabetes mellitus at the time she filed her claim for service connection for that disability.  Accordingly, service connection for diabetes mellitus as secondary to service-connected disability is warranted.    


ORDER

Entitlement to service connection for diabetes mellitus is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


